DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 10 and 29 are objected to because of the following informalities: 
Regarding Claim 1, in line 7, “the copy” should be “a copy”.
Regarding Claim 10, in lines 5-6, “the one or more signal strength measurements” should be “one or more signal strength measurements”.
Regarding Claim 29, in line 12, “the copy” should be “a copy”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13, 16-20, 22-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. (US 2018/0279262, filed in IDS) in view of Lee et al. (US 2020/0213045).
	Regarding Claim 1, Babaei teaches a method for wireless communications by a user equipment (UE), comprising:
receiving an uplink packet duplication configuration that indicates a number of copies of an uplink packet to transmit ([0293] PDCP packet duplication may be configured by radio resource configuration (RRC) signaling; [0300] whether to allow for duplication 
selecting a subset of the plurality of configured carriers based at least in part on a selection criterion and the number of copies of the uplink packet to transmit ([0315] a UE may autonomously enable/disable the PDCP packet duplication for a bearer considering one or more criteria. In an example, the one or more criteria may comprise frequent undelivered data packets measured at the PHY/MAC layer (e.g., frequent HARQ NACKs and/or poor channels conditions on one or more cells/numerologies mapped to a logical channel corresponding to a bearer configured with packet duplication). In an example, a threshold may be configured to trigger enabling/disabling the PDCP function for a bearer. In an example, the threshold may be pre-configured. In an example, the threshold may be configured by higher layers (e.g., RRC) … the MAC entity may duplicate the PDCP PDUs for a bearer for which the duplication is configured/enabled and may not duplicate PDCP PDUs for a bearer for which the duplication is disabled); and
transmitting an uplink packet transmission comprising the copy of the uplink packet on each carrier of the subset of the plurality of configured carriers based at least in part on the uplink packet duplication configuration ([0287] the MAC may be configured to duplicate and transmit MAC SDUs among a plurality of carries; [0289] data duplicated on PDCP and provided to the different logical channels may be transmitted by MAC via a plurality of carriers; [0315] the wireless device may receive one or more DCIs/grants for transmission on one or more cells … The wireless device may perform a logical channel prioritization/multiplexing procedure and may allocate the resources of the 
	However, Babaei does not teach receiving an uplink packet duplication configuration that indicates a plurality of configured carriers.
	In an analogous art, Lee teaches receiving an uplink packet duplication configuration that indicates a plurality of configured carriers ([0128] The threshold value may be the number of carriers for which the packet duplication is allowed. The threshold value may be provided via broadcast signaling and/or dedicated signaling).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Babaei’s method so that the network can control the level of packet duplication (Lee [0126]) and manage the resource pool (Lee [0134]). Moreover, the collision rate for other UEs not using duplication feature can be reduced and thus the reliability can be improved (Lee [0124]).

Regarding Claim 2, the combination of Babaei and Lee, specifically Babaei teaches receiving control signaling that indicates a periodic grant for uplink transmission ([0214] A new radio network may support aperiodic, periodic and/or semi-persistent SRS transmissions; [0229] The gNB may transmit one or more RRC messages indicating a periodicity of the CS grant. The gNB may transmit a DCI via a PDCCH addressed to a CS-RNTI activating the CS resources. The DCI may comprise 

Regarding Claim 3, the combination of Babaei and Lee, specifically Babaei teaches receiving downlink control information that indicates a grant for uplink transmission ([0179] The wireless device may receive a Downlink Control Information (DCI) via Physical Downlink Control Channel (PDCCH) indicating an uplink grant), wherein the uplink packet transmission comprising the copy of the uplink packet is transmitted on a carrier of the subset of the plurality of configured carriers based at least in part on the grant ([0214] A new radio network may support aperiodic, periodic and/or semi-persistent SRS transmissions; [0315] the wireless device may receive one or more DCIs/grants for transmission on one or more cells … The wireless device may perform a logical channel prioritization/multiplexing procedure and may allocate the resources of 

Regarding Claim 4, the combination of Babaei and Lee, specifically Babaei teaches receiving, from a base station, signaling that indicates the selection criterion ([0293] a UE may autonomously activate or deactivate PDCP packet duplication based on one or more configured criteria. The one or more criteria may be configured e.g., with RRC).

Regarding Claim 5, Babaei does not teach wherein selecting the subset of the plurality of configured carriers comprises: selecting the subset of the plurality of configured carriers based at least in part on a result of a clear channel assessment procedure performed on at least one carrier of the plurality of configured carriers, wherein the selection criterion is based at least in part on the result of the clear channel assessment procedure indicating carrier availability.
In an analogous art, Lee teaches wherein selecting the subset of the plurality of configured carriers comprises: selecting the subset of the plurality of configured carriers based at least in part on a result of a clear channel assessment procedure performed on at least one carrier of the plurality of configured carriers ([0165] the number of packet duplications may be controlled per a CBR level, a priority level, a service identity, a destination identity, and/or a reliability level. For instance, the amount of packet 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Babaei’s method so that the network can control the level of packet duplication (Lee [0126]) and manage the resource pool (Lee [0134]). Moreover, the collision rate for other UEs not using duplication feature can be reduced and thus the reliability can be improved (Lee [0124]).

Regarding Claim 6, Babaei does not teach wherein selecting the subset of the plurality of configured carriers comprises: determining not to transmit a copy of the uplink packet on a first carrier of the plurality of carriers based at least on part on determining that a number of transmissions of the copy of the uplink packet satisfies the number of copies of the uplink packet to transmit.
In an analogous art, Lee teaches wherein selecting the subset of the plurality of configured carriers comprises: determining not to transmit a copy of the uplink packet on a first carrier of the plurality of carriers based at least on part on determining that a number of transmissions of the copy of the uplink packet satisfies the number of copies of the uplink packet to transmit ([0130] the UE may select at least one carrier for the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Babaei’s method so that the network can control the level of packet duplication (Lee [0126]) and manage the resource pool (Lee [0134]). Moreover, the collision rate for other UEs not using duplication feature can be reduced and thus the reliability can be improved (Lee [0124]).

Regarding Claim 7, the combination of Babaei and Lee, specifically Babaei teaches wherein selecting the subset of the plurality of configured carriers comprises: determining not to transmit a copy of the uplink packet on any carrier of the plurality of configured carriers having a signal strength measurement that does not satisfy a threshold ([0293] a UE may initiate duplication e.g., based on triggering one or more criteria (e.g. measurements of L1, L2 signals, or radio resource management (RRM) and/or radio link monitoring (RLM) events).

Regarding Claim 8, the combination of Babaei and Lee, specifically Babaei teaches wherein selecting the subset of the plurality of configured carriers comprises: selecting the subset of the plurality of configured carriers based at least in part on a signal strength metric generated for a carrier of the plurality of configured carriers 

Regarding Claim 9, the combination of Babaei and Lee, specifically Babaei teaches wherein the selection criterion is based at least in part on comparing the signal strength metric to a signal strength threshold ([0293] a UE may initiate duplication e.g., based on triggering one or more criteria (e.g. measurements of L1, L2 signals, or radio resource management (RRM) and/or radio link monitoring (RLM) events; [0315] the threshold may indicate a threshold channel quality indicator (CQI)).

Regarding Claim 10, the combination of Babaei and Lee, specifically Babaei teaches wherein selecting the subset of the plurality of configured carriers comprises: generating a signal strength measurement for one or more of the plurality of configured carriers ([0293] a UE may initiate duplication e.g., based on triggering one or more criteria (e.g. measurements of L1, L2 signals, or radio resource management (RRM) and/or radio link monitoring (RLM) events);
ordering the plurality of configured carriers based at least in part on the one or more signal strength measurements ([0293] a UE may initiate duplication e.g., based on 
selecting the subset of the plurality of configured carriers based at least in part on the ordering and the number of copies of the uplink packet to transmit ([0293] a UE may initiate duplication e.g., based on triggering one or more criteria (e.g. measurements of L1, L2 signals, or radio resource management (RRM) and/or radio link monitoring (RLM) events).

Regarding Claim 11, the combination of Babaei and Lee, specifically Babaei teaches wherein the signal strength measurement for each carrier of the subset of the plurality of configured carriers satisfies a signal strength threshold indicated in the selection criterion ([0293] a UE may initiate duplication e.g., based on triggering one or more criteria (e.g. measurements of L1, L2 signals, or radio resource management (RRM) and/or radio link monitoring (RLM) events; [0315] the threshold may indicate a threshold channel quality indicator (CQI)).

Regarding Claim 12, the combination of Babaei and Lee, specifically Babaei teaches wherein the signal strength measurement for at least one carrier of the subset of the plurality of configured carriers satisfies a signal strength threshold indicated in the selection criterion ([0293] a UE may initiate duplication e.g., based on triggering one or more criteria (e.g. measurements of L1, L2 signals, or radio resource management 

Regarding Claim 13, the combination of Babaei and Lee, specifically Babaei teaches wherein generating the signal strength measurement comprises: generating the signal strength measurement for a downlink beam ([0256] a base station may transmit (e.g., unicast, multicast, or broadcast), to a UE, a RACH configuration 1210 via one or more beams; [0293] a UE may initiate duplication e.g., based on triggering one or more criteria (e.g. measurements of L1, L2 signals, or radio resource management (RRM) and/or radio link monitoring (RLM) events).

Regarding Claim 16, the combination of Babaei and Lee, specifically Babaei teaches wherein the uplink packet duplication configuration indicates the selection criterion ([0293] a UE may initiate duplication e.g., based on triggering one or more criteria (e.g. measurements of L1, L2 signals, or radio resource management (RRM) and/or radio link monitoring (RLM) events, etc.). In an example, a UE may autonomously activate or deactivate PDCP packet duplication based on one or more configured criteria. The one or more criteria may be configured e.g., with RRC), and wherein the uplink packet duplication configuration is an uplink packet data convergence protocol duplication configuration ([0293] PDCP packet duplication may be configured by radio resource configuration (RRC) signaling; [0300] whether to allow for duplication and the number of duplications may be configurable via RRC signaling per radio bearer).



Regarding Claim 18, the combination of Babaei and Lee, specifically Babaei teaches wherein the number of copies of the uplink packet is one of a minimum or maximum number of copies of the uplink packet to transmit ([0300] whether to allow for duplication and the number of duplications may be configurable via RRC signaling per radio bearer; [0315] a UE may autonomously enable/disable the PDCP packet duplication for a bearer considering one or more criteria … the MAC entity may duplicate the PDCP PDUs for a bearer for which the duplication is configured/enabled and may not duplicate PDCP PDUs for a bearer for which the duplication is disabled (i.e., the number of duplications configurable via RRC signaling is a maximum number)).

Regarding Claim 19, the combination of Babaei and Lee, specifically Babaei teaches wherein selecting the subset of the plurality of configured carriers comprises: selecting the subset of the plurality of configured carriers based at least in part on one or more of a number of Hybrid automatic repeat request (HARQ) retransmissions of a 

Regarding Claim 20, Babaei teaches a method for wireless communications by a base station, comprising:
transmitting, to a user equipment (UE) ([0293] line 4, UE), an uplink packet duplication configuration that indicates a number of copies of an uplink packet to transmit ([0293] PDCP packet duplication may be configured by radio resource configuration (RRC) signaling; [0300] whether to allow for duplication and the number of duplications may be configurable via RRC signaling per radio bearer); and
monitoring for an uplink packet transmission comprising a copy of the uplink packet via at least one carrier of a subset of the plurality of configured carriers based at least in part on the uplink packet duplication configuration ([0225] A base station may transmit to or receive from, a wireless device, data packets (e.g. transport blocks) scheduled and transmitted via one or more resource blocks and one or more slots according to parameters in a downlink control information and/or RRC message(s); [0289] data duplicated on PDCP and provided to the different logical channels may be transmitted by MAC via a plurality of carriers; [0315] the one or more logical channels may comprise logical channels with data and/or duplicate data. In an example, the MAC layer may deliver the MAC PDU to Physical layer to create a transport block (TB). … The Physical 
	However, Babaei does not teach transmitting an uplink packet duplication configuration that indicates a plurality of configured carriers.
	In an analogous art, Lee teaches transmitting an uplink packet duplication configuration that indicates a plurality of configured carriers ([0128] The threshold value may be the number of carriers for which the packet duplication is allowed. The threshold value may be provided via broadcast signaling and/or dedicated signaling).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Babaei’s method so that the network can control the level of packet duplication (Lee [0126]) and manage the resource pool (Lee [0134]). Moreover, the collision rate for other UEs not using duplication feature can be reduced and thus the reliability can be improved (Lee [0124]).

	Regarding Claim 22, the combination of Babaei and Lee, specifically Babaei teaches receiving the uplink packet transmission comprising the copy of the uplink packet via a carrier of the subset of the plurality of configured carriers ([0225] A base station may transmit to or receive from, a wireless device, data packets (e.g. transport blocks) scheduled and transmitted via one or more resource blocks and one or more slots according to parameters in a downlink control information and/or RRC message(s); [0289] data duplicated on PDCP and provided to the different logical channels may be transmitted by MAC via a plurality of carriers).

periodic and/or semi-persistent SRS transmissions; [0229] The gNB may transmit one or more RRC messages indicating a periodicity of the CS grant. The gNB may transmit a DCI via a PDCCH addressed to a CS-RNTI activating the CS resources. The DCI may comprise parameters indicating that the uplink grant is a CS grant. The CS grant may be implicitly reused according to the periodicity defined by the one or more RRC message; [0315] the wireless device may receive one or more DCIs/grants for transmission on one or more cells … The wireless device may perform a logical channel prioritization/multiplexing procedure and may allocate the resources of the grant/DC to one or more logical channels to create a MAC PDU. In an example, the one or more logical channels may comprise logical channels with data and/or duplicate data. In an example, the MAC layer may deliver the MAC PDU to Physical layer to create a transport block (TB). … The Physical layer may map the TB to the time/frequency resources indicated in the DCI/grant and may transmit the TB).

	Regarding Claim 24, the combination of Babaei and Lee, specifically Babaei teaches transmitting downlink control information that indicates a grant for uplink transmission for transmitting the uplink packet transmission comprising the copy of the uplink packet on a carrier of the subset of the plurality of configured carriers ([0179] The wireless device may receive a Downlink Control Information (DCI) via Physical Downlink 

Regarding Claim 25, Babaei does not teach wherein monitoring for the uplink packet transmission comprising the copy of the uplink packet via at least one carrier of the subset of the plurality of configured carriers comprises: determining not to monitor for a copy of the uplink packet on a first carrier of the plurality of carriers based at least on part on determining that a number of transmissions of the copy of the uplink packet satisfies the number of copies of the uplink packet to transmit.
In an analogous art, Lee teaches wherein monitoring for the uplink packet transmission comprising the copy of the uplink packet via at least one carrier of the subset of the plurality of configured carriers comprises: determining not to monitor for a copy of the uplink packet on a first carrier of the plurality of carriers based at least on part on determining that a number of transmissions of the copy of the uplink packet satisfies the number of copies of the uplink packet to transmit ([0130] the UE may select at least one carrier for the packet duplication based on the threshold value for the number of carriers for which the packet duplication is allowed; [0132] If the number of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lee’s method with Babaei’s method so that the network can control the level of packet duplication (Lee [0126]) and manage the resource pool (Lee [0134]). Moreover, the collision rate for other UEs not using duplication feature can be reduced and thus the reliability can be improved (Lee [0124]).

	Regarding Claim 26, the combination of Babaei and Lee, specifically Babaei teaches wherein monitoring for the uplink packet transmission comprising the copy of the uplink packet via at least one carrier of the subset of the plurality of configured carriers comprises: determining not to monitor for a copy of the uplink packet on any carrier of the plurality of configured carriers having a signal strength measurement that does not satisfy a threshold ([0293] a UE may initiate duplication e.g., based on triggering one or more criteria (e.g. measurements of L1, L2 signals, or radio resource management (RRM) and/or radio link monitoring (RLM) events).
	
	Regarding Claim 29, the claim is interpreted and rejected for the same reason as set forth in Claim 1, in addition to the claimed “an apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor” ([0194] The wireless device 110 may comprise at least one communication interface 310 (e.g. a 

Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 20, in addition to the claimed “an apparatus for wireless communications, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor” ([0181] The base station 1, 120A, may comprise at least one communication interface 320A (e.g. a wireless modem, an antenna, a wired modem, and/or the like), at least one processor 321A, and at least one set of program code instructions 323A stored in non-transitory memory 322A and executable by the at least one processor 321A).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. in view of Lee et al. and Lim et al. (US 2019/0104476).
Regarding Claim 14, Babaei teaches wherein selecting the subset of the plurality of configured carriers comprises: selecting the subset of the plurality of configured carriers determined for transmissions on the subset of the carriers ([0315] a UE may autonomously enable/disable the PDCP packet duplication for a bearer considering one or more criteria. In an example, the one or more criteria may comprise frequent undelivered data packets measured at the PHY/MAC layer … a threshold may be configured to trigger enabling/disabling the PDCP function for a bearer. In an example, the threshold may be pre-configured. In an example, the threshold may be configured by higher layers (e.g., RRC) … the MAC entity may duplicate the PDCP PDUs for a 
determining to transmit on one or more of the plurality of configured carriers ([0287] the MAC may be configured to duplicate and transmit MAC SDUs among a plurality of carries; [0289] data duplicated on PDCP and provided to the different logical channels may be transmitted by MAC via a plurality of carriers; [0315] the one or more logical channels may comprise logical channels with data and/or duplicate data. In an example, the MAC layer may deliver the MAC PDU to Physical layer to create a transport block (TB). … The Physical layer may map the TB to the time/frequency resources indicated in the DCI/grant and may transmit the TB).
However, the combination of Babaei and Lee does not teach selecting the subset of the plurality of configured carriers based at least in part on an exposure metric, wherein the selection criterion is based at least in part on a comparison of an exposure metric to a permissible exposure threshold; and determining to transmit based at least in part on detecting the exposure metric crossing the permissible exposure threshold.
In an analogous art, Lim teaches selecting the subset of the plurality of configured carriers based at least in part on an exposure metric, wherein the selection criterion is based at least in part on a comparison of an exposure metric to a permissible exposure threshold ([0010] when the UE determines total transmission power, there is a need to consider both the E-UTRA uplink signal and the NR uplink signal which overlap in time to prevent uplink transmission exceeding maximum permissible exposure (MPE) or specific absorption rate); and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lim’s method with Babaei’s method so that the power exposure to the users of the terminal devices can be limited and the safety regulation and requirements for the system can be achieved.

	Regarding Claim 15, the combination of Babaei and Lee does not teach wherein selecting the subset of the plurality of configured carriers comprises: determining a number of carriers to include in the subset based at least in part on detecting exposure crossing an exposure threshold.
	In an analogous art, Lim teaches wherein selecting the subset of the plurality of configured carriers comprises: determining a number of carriers to include in the subset based at least in part on detecting exposure crossing an exposure threshold ([0010] when the UE determines total transmission power, there is a need to consider both the E-UTRA uplink signal and the NR uplink signal which overlap in time to prevent uplink transmission exceeding maximum permissible exposure (MPE) or specific absorption rate).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lim’s method with .

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. in view of Lee et al. and Tseng et al. (US 2018/0376457).
	Regarding Claim 21, the combination of Babaei and Lee does not teach selecting the subset of the plurality of configured carriers based at least in part on a selection criterion and the number of copies of the uplink packet to transmit.
	In an analogous art, Tseng teaches selecting the subset of the plurality of configured carriers based at least in part on a selection criterion and the number of copies of the uplink packet to transmit ([0130] When the serving base station receives the duplicated PDCP PDU packets, the serving base station may evaluate and determine whether reliability requirement of the radio bearer (DRB or SRB) is achieved. If such self-selection/mapping does not meet the target (e.g., target block error rate), the serving base station may send a feedback response to UE to change the current selection/mapping).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Tseng’s method with Babaei’s method so that the reliability requirement can be fulfilled and the quality of service can be improved on the uplink radio bearers (Tseng [0130]). Thus, the packet duplication performance is improved.

27 is rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. in view of Lee et al. and Gordaychik (US 2019/0363843).
	Regarding Claim 27, the combination of Babaei and Lee does not teach wherein monitoring for the uplink packet transmission comprising the copy of the uplink packet on at least one carrier of the subset of the plurality of configured carriers comprises: monitoring a shared radio frequency band for the uplink packet transmission comprising the copy of the uplink packet on a carrier of the subset of the plurality of configured carriers.
	In an analogous art, Gordaychik teaches wherein monitoring for the uplink packet transmission comprising the copy of the uplink packet on at least one carrier of the subset of the plurality of configured carriers comprises: monitoring a shared radio frequency band for the uplink packet transmission comprising the copy of the uplink packet on a carrier of the subset of the plurality of configured carriers ([0129] the PDCP duplication method may be on a PCell/SCell, two different TRPs or provided to two different gNB, or on licensed vs. unlicensed bands. PDCP duplication may be initiated based on QoS, link quality, application layer priority, an availability of multiple cells or the like).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gordaychik’s method with Babaei’s method so that more radio resources from the unlicensed band are made available for the packet duplication transmission, and the reliability of the communication links between the base station and the UE can be improved.

28 is rejected under 35 U.S.C. 103 as being unpatentable over Babaei et al. in view of Lee et al. and Jung et al. (US 2019/0393989).
	Regarding Claim 28, the combination of Babaei and Lee does not teach wherein monitoring for the uplink packet transmission comprising the copy of the uplink packet on at least one carrier of the subset of the plurality of configured carriers comprises: monitoring a frequency range 2 (FR2) frequency band for the uplink packet transmission comprising the copy of the uplink packet on a carrier of the subset of the plurality of configured carriers.
	In an analogous art, Jung teaches wherein monitoring for the uplink packet transmission comprising the copy of the uplink packet on at least one carrier of the subset of the plurality of configured carriers comprises: monitoring a frequency range 2 (FR2) frequency band for the uplink packet transmission comprising the copy of the uplink packet on a carrier of the subset of the plurality of configured carriers ([0064] The base station 110 and the UEs 120 and 130 may transmit and receive wireless signals in a millimeter wave (mmWave) band (e.g., 28 GHz, 30 GHz, 38 GHz, or 60 GHz) (i.e., FR2); [0199] FIG. 2A is a schematic diagram of a structure for performing packet duplication transmission in a carrier aggregation (CA) environment. Packet duplication transmission refers to a technology by which one packet data convergence protocol (PDCP) entity (e.g. a PDCP entity 2a-10) duplicates a packet).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Jung’s method with Babaei’s method in order to achieve high data rates in the 5G communication system (Jung [0050]) in the higher frequency range.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Loehr et al. (US 2020/0274654) teaches method for autonomously triggering retransmission of data.
Vrzic et al. (US 2020/0162366) teaches method for transmission redundancy in URLLC system.
Wirth et al. (US 2020/0059821) teaches reliable data packet transmission among entities of a radio access network.
Mok et al. (US 2019/0215801) teaches method for selecting carrier in 5G system.
Lee et al. (US 2021/0204301) teaches method for deprioritizing duplicated packet transmission in wireless communication system.
3GPP TSG-RAN WG2 Meeting #106 R2-1905767 teaches UE-based criteria for the cell or leg selection of PDCP duplication.
3GPP TSG-RAN WG2 Meeting #106 R2-1906191 teaches method for activation and deactivation of PDCP duplication.
3GPP TSG-RAN WG2 Meeting #106 R2-1906365 teaches UE based PDCP duplication activation/deactivation.
3GPP TSG-RAN WG2 Meeting #106 R2-1906510 teaches method for duplication activation/deactivation based on pre-configured criteria.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU-WEN CHANG/Examiner, Art Unit 2413